Citation Nr: 1725326	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-17 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant's character of discharge disqualifies him from participation in the Veterans Retraining Assistance Program (VRAP). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The appellant served on active duty in the U.S. Navy from June 1991 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2012 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the claim has since been transferred to the RO in Montgomery, Alabama. 

In February 2014, the appellant provided testimony before the undersigned at a hearing held at the RO.  A transcript of that hearing has been associated with the record. 

This claim was remanded by the Board in April 2015 for further development.

The record before the Board includes the appellant's VA paper education file and his files contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  The appellant was discharged from active service in November 1993 under other than honorable conditions due to misconduct.

2.  An April 1994 VA administrative decision determined that the appellant's active service was dishonorable for VA purposes and a bar to VA benefits.


CONCLUSION OF LAW

The character of the appellant's discharge from service under other than honorable conditions, due to misconduct, is a bar to qualification for VRAP.  38 U.S.C.A. 
§ 5303 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.12 (2016); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The appellant is seeking education benefits via the VRAP for community college courses intended to train him to be an air conditioning refrigeration technician. 

The VRAP is a component of the VOW to Hire Heroes Act of 2011.  VRAP offers up to 12 months of training assistance to unemployed veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Pursuant to the VRAP, an eligible veteran must: 1) be at least 35 but not more than 60 years old; 2) be unemployed; 3) have last been discharged under other than dishonorable conditions; 4) not be eligible for any other VA education benefit programs; 5) not be in receipt of VA compensation due to unemployability; and 6) not be, or have been in the last 180 days, enrolled in a Federal or state job training program. 

Critically, to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, §211(e)(1)(B) (Nov. 21, 2011).  Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12 (b) unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: statutory bars under 38 C.F.R. § 3.12 (c) and regulatory bars under 38 C.F.R. § 3.12 (d).  Insanity is a defense against either a statutory bar or a regulatory bar.  The appellant has not alleged, nor does the record support, a finding of insanity during his period of service.

The circumstances of "statutory bars" as defined by 38 C.F.R. § 3.12 (c) do not apply here.  Instead, VA, pursuant to 38 C.F.R. § 3.12 (d), denied the appellant benefits, citing the "regulatory bar" of discharge due to willful and persistent misconduct.

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12 (d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance . . . are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).

In this case, the appellant's DD Form 214 shows that he was discharged from active service under conditions other than honorable due to misconduct.  An April 1994 administrative decision related to the character of his discharge shows that during his active service he brought a concealed weapon aboard his ship.  The appellant had also been involved in several skirmishes, which were resolved at the command level.  Overall, the appellant was considered a threat to the safety of his shipmates and the civilian community.  Based upon these factors, the April 1994 administrative decision found the appellant's conduct to represent a pattern of willful and persistent misconduct, and his period of active duty to be dishonorable for VA purposes. 

The appellant's application for the VRAP was denied in an October 2012 RO decision. 
The appellant's disagreement is based upon his contention that his character of discharge should not be dishonorable and a bar to benefits because the nature of his offense, coupled with the lack of previous legal trouble, does not amount to willful and persistent misconduct.  As noted above, as well as in the appellant's file and as recounted at length in the Board's April 2015 remand, the appellant was discharged from the Navy subsequent to an incident involving his being found in possession of a firearm and ammunition.  It was determined that this incident was the culmination of a pattern of misconduct, including multiple fights that were internally resolved, which threatened the safety of his fellow sailors and the public.  Although the appellant testified at the February 2014 hearing and in several statements that he applied for an upgrade in his character of discharge in November 2012, there is no such application in the whole of the record.  

Regardless, the character of discharge determination is not before the Board.  The issue before it is whether the character of the appellant's discharge is a bar to VRAP benefits. 

The appellant's DD Form 214 shows discharge under other than honorable conditions, and the April 1994 administrative decision clearly finds that the nature of the appellant's service was dishonorable for the purposes of VA benefits.  The appellant feels his character of discharge should be within the realm of that required under VRAP.  Because entitlement to the VRAP requires service other than dishonorable, and the April 1994 administrative decision deemed the appellant's service as dishonorable, there is no basis in law or fact whereby the appellant may be granted VRAP benefits for educational courses at this time. 

The Board notes that service department findings (i.e., the Army, Navy, and Air Force) are binding on VA for purposes of establishing an individual's service. VA does not have the authority to alter the findings of the service department.  See 38 C.F.R. § 3.203 (a) (2016); Spencer v. West, 13 Vet. App. 376, 380   (2000); Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

For the reasons stated above, there is no legal authority to find the appellant eligible for VRAP education benefits.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

As the appellant's character of discharge disqualifies him from VA education benefits, entitlement to Veterans Retraining Assistance Program (VRAP) benefits is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


